Exhibit 10.2

 

CONFIRMATION AND AMENDMENT OF LOAN DOCUMENTS

THIS CONFIRMATION AND AMENDMENT OF LOAN DOCUMENTS (“Confirmation and
Amendment”), is executed to be effective as of April 18, 2019, by and between
IMPAC MORTGAGE CORP., a California corporation (Hereinafter referred to as
“Borrower”), and MERCHANTS BANK OF INDIANA (hereinafter referred to as
“Lender”);

W I T N E S S E S  T H A T:

WHEREAS, Borrower and Lender entered into a certain Line of Credit Promissory
Note dated August 17, 2017 (hereinafter, as heretofore amended, modified or
restated, referred to as the “Note”) pursuant to which Lender, among other
things, extended to Borrower a line of credit in a principal amount which has
since been increased to Sixty Million and 00/100 Dollars ($60,000,000.00) (such
line of credit is referred to in the Note and hereinafter referred to as the
“Loan”);

WHEREAS, the Loan is evidenced by (i) the Note, and (ii) a certain Security
Agreement dated August 17, 2017, entered into by Borrower in favor of Lender
(the “Security Agreement”), together with all other documents evidencing or
securing the Loan (collectively, as heretofore amended, the “Loan Documents”);

WHEREAS, Borrower has requested certain amendments to the Loan Documents as more
particularly described herein;

WHEREAS, Lender is willing to modify the Loan Documents subject to, inter alia,
the terms and conditions hereinafter specified and upon the condition that
Borrower makes the acknowledgements, agreements and confirmations set forth
herein and executes all documents reasonably required by Lender to effectuate
such modification.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower and Lender agree as follows:

1.Borrower and Lender hereby agree that the indebtedness of Borrower evidenced
by the Note and Loan Documents shall be extended and that the Maturity Date
under the Note and any termination, expiration or maturity date contained in the
Loan Documents is hereby extended to January 31, 2020.

2.Borrower and Lender hereby agree that Sections 2(iii), 8(d) and 8(e) are
hereby deleted from the Note.

3.Borrower and Lender hereby agree that the Net Worth Requirement set forth in
Section 8(0) of the Note is hereby decreased from “Fifty Million and 00/100
Dollars ($50,000,000.00)” to “Thirty-Five Million and 00/100 Dollars
($35,000,000.00)”

4.Borrower hereby covenants and agrees with Lender that Borrower shall not
permit Borrower’s Current Ratio at any time to be less than 1:1. For the
purposes hereof, “Current Ratio” shall mean the ratio of Borrower’s current
assets to its current liabilities.







Exhibit 10.2

 

5.Borrower hereby covenants with Lender that Borrower and its consolidated
subsidiaries shall not have any distributions that will exceed its or their net
income over the prior four (4) quarters without the prior written approval of
Lender.

6.Borrower acknowledges and confirms that the Loan Documents continue in full
force and effect and secure, extend to, include and are effective with respect
to the Loan, and all other indebtedness and obligations of Borrower to Lender
more particularly described in the Loan Documents as being secured thereby.
Borrower reaffirms and ratifies all warranties, representations, provisions,
conditions, terms, covenants and agreements set forth in the Loan Documents.

7.Borrower represents and warrants to Lender that (a) as of the effective date
hereof, there exists no event of default under the Note or Loan Documents, or
any condition that, with the giving of notice, lapse of time, or both, would
constitute an event of default under the Note or Loan Documents, and (b)
Borrower has no defenses, offsets, claims or counterclaims against Lender under
the Note, the Loan Documents or any other agreement, instrument, document or
event executed or occurring in connection therewith.

8.Borrower hereby agrees to reimburse Lender upon demand for all costs and
expenses incurred by Lender in connection with the amendment and modification of
the terms and conditions of the Loan pursuant to this Confirmation and
Amendment, including but not limited to all premiums and fees of any title
insurance company in connection with issuing any endorsement required by Lender
to any policy of title insurance, all recording and filing fees and all
reasonable attorneys’ fees and expenses.

9.This Confirmation and Amendment shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors, assigns and legal
representatives.

10.The undersigned, executing this Confirmation and Amendment for and on behalf
of Borrower, certifies and represents to Lender that s/he is duly authorized by
all action necessary on the part of Borrower to execute and deliver this
document and that this document constitutes a legal, valid and binding
obligation of Borrower in accordance with its terms. This agreement may be
executed and delivered in multiple counterparts, each of which when so executed
and delivered shall be an original, and all of which together shall constitute
one and the same instrument.

11.This Confirmation and Amendment shall be governed by and construed in
accordance with the laws of the State of Indiana.

[Remainder of page intentionally blank; signatures on following page]









Exhibit 10.2

 

IN WITNESS WHEREOF, the undersigned have caused this Confirmation and Amendment
of Loan Documents to be executed effective as of the day and the year first
above written.

Borrower:

IMPAC MORTGAGE CORP.

 

By:/s/ Brian Kuelbs

Name:Brian Kuelbs

Title:CFO, Secretary

 

Lender:

MERCHANTS BANK OF INDIANA

 

By:/s/ Michael J. Dunlap

Name:Michael J. Dunlap

Title:President

 

Consent and Acknowledgement of Guarantor

The undersigned Guarantor hereby consents to
and acknowledges the foregoing Confirmation
and Amendment as of the date first above written.

Guarantor:

INTEGRATED REAL ESTATE SERVICE CORP.
a Maryland corporation

 

By:/s/ Brian Kuelbs

Name:Brian Kuelbs

Title:CFO, Secretary

 

 



